Citation Nr: 0403166	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  94-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans,


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On October 31, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If a report of the following has not 
been associated with the claims folder, 
the RO should make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination: a psychiatric evaluation.  
Send the claims folder to the examiner 
for review.  Please provide the examiner 
with the following information:

The examiner is asked to state in the 
evaluation report that he/she has 
reviewed the claims file.  The 
examination should include psychological 
tests with post-traumatic stress disorder 
subscales, the results of which should be 
reviewed before a final psychiatric 
diagnosis is given.  The examiner should 
be advised that the only verified in-
service stressor that may be considered 
for the purpose of determining whether 
the veteran has post-traumatic stress 
disorder is the fact of serviceman 
[redacted]'s suicide in January 1965.  
After psychological testing and 
evaluation of the veteran, please answer 
the following questions:

(a)  Does the veteran have post-traumatic 
stress disorder?  Please state yes or no 
and substantiate your opinion with 
evidence in the claims file and medical 
principles, including the DSM-IV.

(b)  If the veteran has post-traumatic 
stress disorder, is the mere fact that 
serviceman [redacted] committed suicide, 
and that the veteran heard about it by 
virtue of his unit and duty assignment, a 
sufficient stressor to produce post-
traumatic stress disorder?  Please state 
yes or no and substantiate your opinion 
with evidence in the claims file and 
medical principles.

(c)  If the veteran has post-traumatic 
stress disorder, is the mere fact that 
serviceman [redacted] committed suicide, 
and that the veteran knew him, a 
sufficient stressor to produce post-
traumatic stress disorder?  Please state 
yes or no and substantiate your opinion 
with evidence in the claims file and 
medical principles.

(d)  If the veteran has post-traumatic 
stress disorder, is there is a link 
between the current symptomatology and 
the in-service suicide?  Please state yes 
or no and substantiate your opinion with 
evidence in the claims file and medical 
principles.  

The examiners should utilize the DSM-IV 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses, as there 
have been several diagnoses entered 
throughout the appeal period.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



